        Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN PARDOVANI,
                               Plaintiff,
                                                                   15-CV-9065 (JPO)
                     -v-
                                                               OPINION AND ORDER
 CROWN BUILDING MAINTENANCE
 CO., et al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff John Pardovani brings this action against Defendants Crown Building

Maintenance Co. d/b/a Able Building Maintenance, Jazz at Lincoln Center, Inc., Richard Cruz,

and Joseph Miele under 42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e et seq., and the New York City Human Rights Law (“NYCHRL”),

N.Y.C. Admin. Code § 8-101 et seq., alleging racial discrimination and retaliation. (See Dkt.

No. 16.) Defendant Joseph Miele asserts counterclaims against Plaintiff for defamation and

intentional infliction of emotional distress. (Dkt. No. 57 at 15–18.)

       Before this Court are three motions for summary judgment. Defendants Crown Building

Maintenance Co. d/b/a Able Building Maintenance and Joseph Miele (collectively, “Able”)

move for summary judgment on Plaintiff’s claims. (Dkt. No. 109.) Defendants Jazz at Lincoln

Center and Richard Cruz (collectively, “JALC”) also move for summary judgment on Plaintiff’s

claims. (Dkt. No. 105.) And Plaintiff moves for summary judgment on Defendant Joseph

Miele’s counterclaims. (Dkt. No. 95.) For the reasons that follow, Able’s motion for summary

judgment is denied, JALC’s motion for summary judgment is denied, and Plaintiff’s motion for

summary judgment is granted in part and denied in part.




                                                 1
           Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 2 of 22



I.     Background

       Able provides janitorial, engineering, and other services in residential and commercial

buildings across the country. (Dkt. No. 107 (“Able SOF”) ¶ 1.) JALC is a non-profit arts

organization that, among other things, hosts music and dance performances in its performance

venues. (Dkt. No. 102 (“JALC SOF”) ¶¶ 1, 3.) Between 2004 and 2011, JALC successively

contracted with Collins Building Services, Inc., 1 ABM Industries, and OneSource Services to

provide janitorial, maintenance, engineering, and other such services. (JALC SOF ¶¶ 5–6; JALC

CSOF ¶ 5.) In August 2011, Able assumed the JALC contract to provide these services pursuant

to a service agreement. (JALC SOF ¶ 7.)

       Throughout Pardovani’s employment, he has provided services to JALC. (Able SOF

¶ 17.) Pardovani was initially hired by Collins to work at JALC in 2004. (Able SOF ¶ 15.) He

has worked for each subsequent company that held the JALC contract. (JALC SOF ¶ 66.)

When Able assumed the service agreement in 2011, Pardovani was retained as a Janitor. (Able

SOF ¶ 16.) There are several supervisory individuals relevant to this action. From August 2011

to August 2016, Pardovani was directly supervised by Defendant Joseph Miele. (Able SOF

¶ 21.) Kimo Luciano was the Day Shift foreman throughout the relevant time period. (Able

SOF ¶ 7.) Miele and Kimo Luciano were both Able employees. (See Able SOF ¶¶ 7, 11.)

Defendant Richard Cruz was the Operations Manager for JALC, and Ken Luciano was the

Facility Director for JALC. (JALC SOF ¶ 13.)

       In November 2014, Pardovani complained to JALC’s then-Vice President of Human

Resources and Office Administration, Gail Winicki. (Able SOF ¶ 32.) While Able asserts that



       1
       Collins is referred to throughout the record as “Colon.” (See Dkt. No. 114 (“JALC
CSOF”) ¶ 6.)


                                               2
         Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 3 of 22



Pardovani failed to complain of any racial discrimination at the time (Able SOF ¶ 33), Pardovani

counters that he did raise harassment and discrimination concerns (Dkt. No. 117 (“Able CSOF”)

¶¶ 32–33). When JALC informed Able about Pardovani’s complaint, it was ultimately

investigated by Russell Hale, the Senior Human Resources Business Partner for Able. (Able

SOF ¶ 34.) While Able claims that Pardovani’s complaint was solely about alleged nepotism,

Pardovani maintains that he also continued to complain of racial discrimination. (Able CSOF

¶ 36.)

         Able claims that, in March 2015, Pardovani began to act erratically and became

insubordinate. (Able SOF ¶ 55; see also Able SOF ¶¶ 58–67.) Pardovani disputes this

characterization of his behavior. (Able CSOF ¶ 58.) This included an alleged pattern of

“generalized workplace complaints.” (Able SOF ¶ 55.) On April 30, 2015, Pardovani filed an

incident report about Kimo Luciano. (Able SOF ¶ 48.) Again, while Able asserts that this

complaint did not refer to any racial discrimination (Able SOF ¶¶ 53–54), Pardovani disputes

this, insisting that he did complain of racial discrimination at the time (Able CSOF ¶¶ 53–54).

On May 12, 2015, Pardovani filed another complaint about Ken Luciano, Cruz, and Miele.

(Able SOF ¶¶ 68–70.) It is undisputed that this particular complaint did not specifically mention

racial discrimination. (Able SOF ¶ 71; Able CSOF ¶ 71.)

         On August 28, 2015, Pardovani filed a complaint alleging that Cruz, Miele, Ken Luciano,

and Kimo Luciano harassed and discriminated against him. (Able SOF ¶ 94.) Scott Donnigan,

Miele’s supervisor, spoke to Pardovani about his complaint. (Able SOF ¶ 99.) In September

2015, he and Miele ultimately suspended Pardovani with pay pending investigation of that

complaint — allegedly to ensure that he was safe. (Able SOF ¶¶ 101–102.) Hale conducted an

investigation of the complaint. (Able SOF ¶ 111.) While he did find that it was “more likely




                                                3
        Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 4 of 22



than not” that both JALC and Able employees used the term “nigger” and derivations thereof, he

ultimately concluded that Pardovani’s complaint of racial discrimination was unfounded. (Able

SOF ¶¶ 114–115.) However, in response, all Able and building maintenance staff took part in

harassment training. (Able SOF ¶¶ 130–131.)

       On November 18, 2015, Pardovani initiated this action. (See Dkt. No. 1.) Following the

filing of the complaint, Pardovani reported workplace grievances on five separate occasions.

(Able SOF ¶¶ 133–151.) Two of these complaints regarded Kimo Luciano’s use of the “N

word.” (Able SOF ¶¶ 140–142, 151.) After the first incident, Kimo Luciano was reprimanded

for violation of Able’s harassment policy and warned that any further violations would result in

disciplinary action. (Able SOF ¶ 146.) Able asserts that the second complaint was duplicative of

the first (Able SOF ¶ 151), but Pardovani counters that the complaint also referred to Miele’s

discriminatory conduct (Able CSOF ¶ 151). Able argues that Pardovani’s continued complaints

are due to mental illness, specifically paranoia. (See Able SOF ¶¶ 157–178.)

       Joseph Miele ultimately resigned from Able on August 15, 2016, and began working for

Barnard College as an Operations & Facility Manager. (Dkt. No. 111 (“Pardovani CSOF”) at 2

¶ 2; 9 ¶ 11.) On February 2, 2017, Pardovani sent an email to twenty-three Barnard College

employees noting, among other things, that Ken Luciano and Miele had been involved in

“several discriminatory incidents,” were “very familiar” with the Latin Kings, and that they were

involved in this litigation. (Pardovani CSOF at 10 ¶ 14.) On April 3, 2017, Miele asserted

counterclaims against Pardovani arising out of this email. (Dkt. No. 57.)

II.    Legal Standard

       Summary judgment under Rule 56 is appropriate where “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A fact is material if it “might affect the outcome of the suit under the governing law.”


                                                 4
        Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 5 of 22



Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if, considering

the record as a whole, a rational jury could find in favor of the non-moving party. See Ricci v.

DeStefano, 557 U.S. 557, 586 (2009).

       “On summary judgment, the party bearing the burden of proof at trial must provide

evidence on each element of its claim or defense.” Cohen Lans LLP v. Naseman, No. 14 Civ.

4045, 2017 WL 477775, at *3 (S.D.N.Y. Feb. 3, 2017) (citing Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986)). “If the party with the burden of proof makes the requisite initial showing,

the burden shifts to the opposing party to identify specific facts demonstrating a genuine issue

for trial, i.e., that reasonable jurors could differ about the evidence.” Clopay Plastic Prods. Co.

v. Excelsior Packaging Grp., Inc., No. 12 Civ. 5262, 2014 WL 4652548, at *3 (S.D.N.Y. Sept.

18, 2014). The court views all “evidence in the light most favorable to the non-moving party,”

and summary judgment may be granted only if “no reasonable trier of fact could find in favor of

the nonmoving party.” Allen v. Coughlin, 64 F.3d 77, 79 (2d Cir. 1995) (internal quotation

marks omitted) (second quoting Lunds, Inc. v. Chem. Bank, 870 F.2d 840, 844 (2d Cir. 1989)).

III.   Discussion

       A.      Able’s Motion for Summary Judgment

       Able moves for summary judgment on all of Plaintiff’s hostile work environment and

retaliation claims brought under Title VII, § 1981, and the NYCHRL. The Court considers each

group of claims in turn.

               1.      Hostile Work Environment Claims

       Able first argues that Pardovani’s hostile work environment claims must fail as a matter

of law. Under Title VII and § 1981, “[a] hostile work environment claim requires a showing

that: (1) the plaintiff was subjected to harassment, based on his protected class, that was

‘sufficiently severe or pervasive to alter the conditions of [his] employment and create an


                                                 5
        Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 6 of 22



abusive working environment’; and (2) ‘that a specific basis exists for imputing the objectionable

conduct to the employer.’” Hartley v. Rubio, 785 F. Supp. 2d 165, 183 (S.D.N.Y. 2011) (quoting

Alfano v. Costello, 294 F.3d 365, 373 (2d Cir. 2002)) (second alteration in original); see also

Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d 62, 69 (2d Cir. 2000) (noting that hostile

work environment claims under § 1981 are analyzed under the same standard as those under

Title VII).

        Able argues that the evidence is insufficient to support the inference that any

inappropriate comments were pervasive enough to sustain a hostile work environment claim. In

evaluating hostile work environment claims, courts must “examine the totality of the

circumstances, including: the frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with the victim’s job performance.” Rivera v. Rochester Genesee Reg’l Transp. Auth.,

743 F.3d 11, 20 (2d Cir. 2014) (alterations omitted). “Simple teasing, offhand comments, or

isolated incidents of offensive conduct (unless extremely serious) will not support a claim of

discriminatory harassment.” Petrosino v. Bell Atl., 385 F.3d 210, 223 (2d Cir. 2004) (citations

omitted).

        However, Pardovani offers evidence to suggest that, far from an occasional occurrence,

the word “nigger,” and derivations thereof, were used frequently and offensively in the

workplace. Pardovani has offered evidence that both JALC and Able supervisors used the word

on a regular basis. Defendant Richard Cruz allegedly used the word in anger, and despite

Pardovani’s requests for him to stop. (See Dkt. No. 118-1 at 61:23–64:22.) Cruz’s former

supervisor, Ken Luciano, allegedly used the word frequently, as well as making derogatory racial

comments and racial jokes in the workplace. (See Dkt. No. 126-1 at 114:15–115:24; Dkt. No.




                                                 6
        Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 7 of 22



126-5 at 35:24–36:12.) Defendant Joe Miele admitted that he used the word at the workplace.

(See Dkt. No. 118-7 at 123:22–124:15.) Foreman Kimo Luciano also allegedly used the word

frequently, including during a verbal altercation with Pardovani. (See Dkt. No. 118-1 at 149:13–

150:10; Dkt. No. 126-5 at 35:24–36:9.) Indeed, allegedly not only Pardovani, but also others

complained about the frequency of its use. (See Dkt. No. 126-4 at 25:11–22.)

       As one court noted, “[g]iven American history, we recognize that the word ‘nigger’ can

have a highly disturbing impact on the listener. Thus, a plaintiff’s repeated subjection to hearing

that word could lead a reasonable factfinder to conclude that a working environment was

objectively hostile.” McKay v. Principi, No. 03 Civ. 1605, 2004 WL 2480455, at *6 (S.D.N.Y.

Nov. 4, 2004) (alteration in original) (quoting Hrobowski v. Worthington Steel Co., 358 F.3d

473, 477 (7th Cir. 2004)). And “when a supervisor wields the authority delegated to him by an

employer . . . to further the creation of a discriminatorily abusive work environment, the

supervisor’s conduct is deemed to be that of the employer.” Murray v. N.Y. Univ. Coll. of

Dentistry, 57 F.3d 243, 249 (2d Cir. 1995). Because Pardovani offers evidence that supervisors

used the word regularly in the workplace, thus contributing to the alleged hostile work

environment, a reasonable factfinder could find Able liable for their conduct.

       To combat this evidence, Able makes the curious argument that Pardovani could not have

been justifiably offended by the use of the “N word” in the workplace because he had used the

word on social media. (See Dkt. No. 106 at 18.) It is not unheard of for in-group members to

simultaneously re-appropriate racialized terminology for use, while maintaining an objection to

its use by out-group members. And it is undisputed that none of the Able and JALC supervisors

who used the word were African American. Able’s additional argument that Pardovani suffers

from “paranoid and irrational thoughts,” and that paranoia drives his hostile work environment




                                                 7
           Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 8 of 22



claims, is also unavailing. (See Dkt. No. 106 at 18.) Suffering from mental illness is not

mutually exclusive from the notion of being subject to a hostile work environment. Both of

these arguments suffer from the same fundamental flaw. Ultimately, Pardovani affirmatively

testified that he was offended by the continual use of the “N word” in the workplace. (See Dkt.

No. 118-1 at 320:16–321:10.) To the extent that Able attempts to cast doubt on Pardovani’s

credibility on that point with each of these arguments, that determination must be made by the

factfinder at trial and is inappropriate on a motion for summary judgment. See Rogoz v. City of

Hartford, 796 F.3d 236, 246 (2d Cir. 2015) (“[A] district court generally cannot grant summary

judgment based on its assessment of the credibility of the evidence presented.” (citation

omitted)).

       Finally, Able invokes the Faragher/Ellerth affirmative defense to shield itself against

Pardovani’s hostile work environment claims. See Faragher v. City of Boca Raton, 524 U.S.

775, 807 (1998); Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 765 (1998). The

Faragher/Ellerth defense “consists of two elements: that (1) the employer exercised reasonable

care to prevent and correct promptly any discriminatory harassing behavior, and (2) the plaintiff

employee unreasonably failed to take advantage of any preventative or corrective opportunities

provided by the employer or to avoid harm otherwise.” Gorzynski v. JetBlue Airways Corp., 596

F.3d 93, 103 (2d Cir. 2010) (internal quotation marks, alteration, and citations omitted). 2

       It is clear that Able satisfies the first prong of the analysis. “An employer may

demonstrate the exercise of reasonable care, required by the first element, by showing the


       2
         An employer may not avail itself of the defense if a “[s]upervisor’s harassment
culminates in a tangible employment action.” Gorman v. Covidien, LLC, 146 F. Supp. 3d 509,
521 n.3 (S.D.N.Y. 2015) (quoting Vance v. Ball State Univ., 570 U.S. 421, 424 (2013)). As
discussed in further detail infra Section III.A.2, there is a factual dispute regarding whether this
occurred.


                                                  8
        Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 9 of 22



existence of an antiharassment policy during the period of the plaintiff’s employment, although

that fact alone is not always dispositive.” Ferraro v. Kellwood Co., 440 F.3d 96, 102 (2d Cir.

2006) (citations omitted). It is undisputed that Pardovani was aware of Able’s antiharassment

policy and the reporting channels for harassment. (Able CSOF ¶¶ 27–29.) In response,

Pardovani argues that the fact that harassment continued even after he complained precludes

summary judgment here. (See Dkt. No. 116 at 12.) However, “an employer is not required to

prove success in preventing harassing behavior” to satisfy the first prong of the analysis.

Cajamarca v. Regal Entm’t Grp., 863 F. Supp. 2d 237, 249 (E.D.N.Y. 2012) (citing Caridad v.

Metro-North Commuter R.R., 191 F.3d 283, 295 (2d Cir. 1999)). Because Pardovani offers no

other evidence to suggest that Able failed to exercise reasonable care other than the notion that

they were unsuccessful in putting a stop to the harassment, Able is able to satisfy the first prong

of the analysis as a matter of law.

       However, it is not correspondingly clear that Pardovani unreasonably failed to take

advantage of Able’s procedures. Able argues that Pardovani “failed to provide any support for

his allegations,” thereby leaving them unsubstantiated. (Dkt. No. 106 at 20.) Able’s assertion

seems to be referring to the allegation that Pardovani refused to be questioned by Russell Hale

regarding his complaint. (See Able SOF ¶ 98.) However, that allegation is disputed. (Able

CSOF ¶ 98.) And in any event, it is undisputed that Pardovani did ultimately speak to Hale and

answer his questions. (Able CSOF ¶¶ 106, 109–110.) On this record, this Court cannot

conclude that it is beyond genuine dispute that Pardovani failed to provide enough information to

substantiate his complaints such that Able could not fully act upon them.

       Because Able cannot establish that it is entitled to the Faragher/Ellerth at the summary

judgment stage, Pardovani’s § 1981 and Title VII hostile work environment claims must survive.




                                                 9
        Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 10 of 22



And because the federal hostile work environment claims have not been dismissed, thereby

providing “a floor below which the City’s Human Rights law cannot fall,” Gonzalez v. City of

New York, 377 F. Supp. 3d 273, 299 (S.D.N.Y. 2019) (quoting Mihalik v. Credit Agricole

Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013)), Pardovani’s NYCHRL hostile work

environment claims likewise survive.

                2.       Retaliation Claims

        The Court now turns to Pardovani’s retaliation claims brought under Title VII, § 1981,

and the NYCHRL. “Retaliation clams under Title VII and § 1981 are both analyzed pursuant to

Title VII principles and the McDonnell Douglas burden-shifting evidentiary framework.”

Littlejohn v. City of New York, 795 F.3d 297, 315 (2d Cir. 2015) (footnote omitted). To establish

a prima facie case of retaliation, a plaintiff must demonstrate that (1) he engaged in protected

activity; (2) the employer was aware of that activity; (3) the employee suffered a materially

adverse action; (4) there was a causal connection between the protected activity and that adverse

action. Id. at 315–16.

        Retaliation claims brought under the NYCHRL require a lower standard. To prevail on a

retaliation claim under the NYCHRL, a plaintiff must show (1) that he took an action opposing

his employer’s discrimination, and (2) that, as a result, the employer engaged in conduct that was

reasonably likely to deter a person from engaging in such action. EEOC v. Bloomberg L.P., 967

F. Supp. 2d 816, 838 (S.D.N.Y. 2013) (quoting Mihalik, 715 F.3d at 112). “A defendant is not

liable if the plaintiff fails to prove the conduct is caused at least in part by discriminatory or

retaliatory motives.” Mihalik, 715 F.3d at 113 (citing Williams v. N.Y.C. Hous. Auth., 872

N.Y.S.2d 27, 39–40 & n.27 (App. Div. 1st Dep’t 2009)).

        Able moves for summary judgment on the ground that Pardovani’s month-long

suspension with pay pending investigation into his complaint did not constitute an adverse


                                                  10
       Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 11 of 22



employment action. However, “suspension with pay may, in some circumstances, rise to the

level of an adverse employment action.” Brown v. City of Syracuse, 673 F.3d 141, 150 (2d Cir.

2012). To determine whether suspension with pay is an adverse employment action, a court

must determine “whether the employer has simply applied reasonable disciplinary procedures to

an employee or if the employer has exceeded those procedures and thereby changed the terms

and conditions of employment.” Id. (citation omitted). Pardovani argues that there was no

reasonable disciplinary basis for suspending him pending the investigation of his complaint.

(See Dkt. No. 116 at 11–12.) For that reason, there exists a genuine factual dispute as to whether

Able’s suspension was reasonable under the circumstances. Accordingly, Pardovani’s Title VII

and § 1981 retaliation claims survive. And because the federal retaliation claims have not been

dismissed, thereby providing “a floor below which the City’s Human Rights law cannot fall,”

Gonzalez, 377 F. Supp. 3d at 299 (quoting Mihalik, 715 F.3d at 109), Pardovani’s NYCHRL

retaliation claims likewise survive.

       B.      JALC’s Motion for Summary Judgment

       JALC moves for summary judgment on the basis that there was no employment

relationship between it and Pardovani, and therefore it cannot be held liable for any employment

discrimination he suffered. Pardovani argues that JALC is a joint employer and therefore may be

held liable in this action. “[U]nder the joint employer doctrine, liability may be found when

separate legal entities have chosen to handle certain aspects of their employer-employee

relationships jointly.” Forsythe v. N.Y.C. Dep’t of Citywide Admin. Servs., 733 F. Supp. 2d 392,

397 (S.D.N.Y. 2010) (internal quotation marks and citation omitted). An entity may be found to

be a joint employer only where there exists “sufficient evidence of immediate control over the

employees.” Liotard v. Fedex Corp., No. 14 Civ. 2083, 2016 WL 1071034, at *4 (S.D.N.Y.

Mar. 17, 2016) (quoting Clinton’s Ditch Co-op Co. v. NLRB, 778 F.2d 132, 138 (2d Cir. 1985)).


                                               11
       Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 12 of 22



The “immediate control” determination is made based on whether the entity: “(1) did the hiring

and firing; (2) directly administered any disciplinary procedures; (3) maintained records of

hours, handled the payroll, or provided insurance; (4) directly supervised the employees; or (5)

participated in the collective bargaining process.” AT&T v. NLRB, 67 F.3d 446, 451 (2d Cir.

1995) (citation omitted).

               1.     Hiring and Firing

       The record is mixed regarding whether JALC was involved in the hiring of Able

employees to work in the JALC building. Miele stated that JALC “had no part in the hiring

process[,] in making decision[s] on seniority[,] and who or why [Able employees] were there.”

(Dkt. No. 104-7 at 46:21–23.) Instead, Miele asserted that he was responsible for hiring. (See

Dkt. No. 104-7 at 47:21–22.)

       However, when Pardovani was originally hired by Collins in 2004, he was interviewed

both by Joe Thomas, who was employed by JALC, and Ken Luciano, who was then employed

by Collins, which held the JALC contract at the time. (See Dkt. No. 113 at 5.) Specifically, he

recounts that while Ken Luciano was resistant to hiring him, Thomas “wanted to give [him] a

chance,” and he was subsequently hired. (See Dkt. No. 115-11 at 42:8–43:22.) Further, Able

employee Kimo Luciano asserted that he also was hired by Thomas in 2004 “[t]o work for the

[JALC] building and whatever third party” JALC contracted with. (Dkt. No. 115-17 at 25:5–11.)

       JALC argues that because Collins, and not Able, held the contract for custodial services

in 2004, these instances are irrelevant for the purposes of determining whether Able and JALC

are joint employers. (Dkt. No. 101 at 7 n.8.) However, Kimo Luciano provides at least some

evidence suggesting that JALC exerted influence over hiring that did not depend on who

technically held the JALC contract. (See Dkt. No. 115-17 at 25:5–11; see also Dkt. No. 115-17

at 25:18–20 (“Able just took over [the JALC contract] and that’s how [Kimo Luciano] became


                                                12
       Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 13 of 22



an employee of Able.”).) Viewing the “evidence in the light most favorable to the non-moving

party,” Allen, 64 F.3d at 79, JALC seems to have at least some measure of control over who was

hired by Able to work at the JALC site.

       However, there does not appear to be any evidence that JALC had the ability to terminate

Able employees. Under the service agreement between JALC and Able, Able agreed to

“discharge any . . . employee from working” at JALC if Able received any report from JALC

“that any Able employee is incompetent, unfit, disorderly or is using profane, abusive or other

inappropriate language to any person.” (Dkt. No. 103-1 ¶ 15.) However, the service agreement

refers to removal from the JALC jobsite, not termination from employment at Able. (Id.) Able

makes all decisions regarding whether to terminate an employee, and JALC has never suggested

that Able should terminate an employee. (See Dkt. No. 104-6 at 29:16–31:4.)

       In Liotard, the court noted that in the temporary staffing context the ability to request

reassignment is akin to termination authority because when a temporary employee’s placement

ends, she is typically no longer working. Liotard, 2016 WL 1071034, at *5 (citation omitted).

Therefore, such a request is a “constructive termination.” Id. In contrast, it found that where the

plaintiff “was performing janitorial services as an independent contractor” the same

considerations did not apply, and thus a reassignment did not create termination authority such

that supported a joint employer finding. Id. Here too, Pardovani was performing janitorial

services that JALC contracted out to Able. This Court therefore agrees that an “entity that has

the power to request that an employee be moved but not to cause her to be terminated” does not

weigh in favor of a joint employer finding. Id. (citation omitted).




                                                13
       Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 14 of 22



       Therefore, while it seems clear on this record that JALC did not have the power to

terminate Able employees, there exists a factual dispute regarding the extent of JALC’s influence

on Able’s hiring for the JALC jobsite.

               2.     Administration of Disciplinary Procedures

       There also exists some evidence in the record to suggest that JALC was able to formally

discipline Able employees. Cruz denied that he had any responsibility for disciplining Able

employees, or that he ever recommended that any Able employee be disciplined. (See Dkt. No.

104-3 at 143:13–144:10.) Pardovani argues that he was verbally reprimanded by Cruz and Ken

Luciano, who were both JALC employees, which he offers as evidence that JALC was involved

in the administration of disciplinary procedures. (See Dkt. No. 113 at 8–9; see also Dkt. No.

115-2 ¶ 12.) However, that JALC employees expressed their displeasure with Pardovani’s work

product is not probative of whether JALC had responsibility to formally administer disciplinary

procedures with respect to Able’s employees. Further, all written warnings received by Able

employees that exist in the record were issued by Able rather than JALC. (Dkt. Nos. 104-12,

104-13.) And when Pardovani was ultimately suspended, Able employees Miele and Donnigan

issued the suspension. (See Able SOF ¶¶ 101–102.)

       On the other hand, Pardovani offers an email from Winiecki informing Cruz that she was

undertaking a joint investigation of Pardovani’s claims and warning him not to “take any

disciplinary (verbal or written) action against [Pardovani] without [her] approval.” (Dkt. No.

115-7.) This statement does suggest that there is some measure of power to discipline Able

employees. And it is particularly probative because of Winiecki’s relatively senior role in

JALC’s Human Resources Department. Taken together then, there seems to be some dispute

regarding whether JALC had any role in the administration of disciplinary procedures.




                                               14
       Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 15 of 22



               3.     Records, Payroll, and Insurance

       It is undisputed that JALC does not hold any administrative records regarding Able

employees (see Dkt. No. 103 ¶ 12), and that Able pays its employees and provides them with

insurance (see Dkt. No. 104-7 at 31:9–32:13). Pardovani argues that JALC and Able have a

“commonality of insurance” under their service agreement. (Dkt. No. 113 at 11.) Under that

agreement, Able maintains insurance workers’ compensation insurance and employer’s liability

insurance under which JALC is a named insured. (Dkt. No. 103-1 ¶ 10.) However, it is

undisputed that Able, and not JALC, holds the insurance. Accordingly, this factor does not

weigh in favor of a joint employer finding.

               4.     Direct Supervision

       It is undisputed that Pardovani was assigned work by both JALC and Able employees.

Cruz concedes that he gave assignments directly to Plaintiff once or twice a week. (Dkt. No.

104-3 at 113:23–114:14.) However, JALC asserts that while Cruz requested that Pardovani

complete general tasks, he did not instruct Pardovani as to how to do the work. (See Dkt. No.

101 at 19.) This is critical, because “where supervision ‘consists primarily of telling employees

what work to perform, or where and when to perform the work, but not how to perform the

work,’ the supervision does not support a joint employer finding.” Liotard, 2016 WL 1071034,

at *6 (quoting Serv. Emps. Int’l Union, Local 32BJ v. NLRB, 647 F.3d 435, 443 (2d Cir. 2011)).

However, Pardovani contests this characterization and claims that Cruz did instruct him as to

how to perform the work. (See Dkt. No. 115-2 ¶¶ 4–11.) And Cruz conceded that part of his

role was to “manag[e]” Able employees. (See Dkt. No. 104-3 at 60:4–7.) Accordingly, there

exists a factual dispute regarding the level of direct supervision exercised by JALC employees.




                                                15
       Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 16 of 22



               5.      Participation in Collective Bargaining Process

       There is no suggestion in the record that JALC participates in the collective bargaining

process. Able, not JALC, is a party the collective bargaining agreement with the relevant union.

(Dkt. No. 103 ¶ 11.) And Pardovani does not advance the argument that JALC was otherwise

involved in collective bargaining with regard to Able employees. Accordingly, this factor

weighs against a joint employer finding.

                                               ***

       In sum, there is no evidence that JALC is involved in the termination of JALC

employees; that JALC is responsible for records, payroll, or insurance; or that JALC participates

in the collective bargaining process. However, there are factual disputes as to whether JALC is

involved in the hiring of employees, administration of disciplinary procedures, or the direct

supervision of Able employees. On such a muddled factual record, it cannot be said that “no

reasonable trier of fact could find” that JALC is a joint employer. Allen, 64 F.3d at 79.

Accordingly, JALC’s motion for summary judgment must be denied.

       C.      Plaintiff’s Motion for Summary Judgment

       Pardovani moves for summary judgment on Miele’s defamation and intentional infliction

of emotional distress counterclaims stemming from an email that Pardovani sent to Miele’s

employers on February 7, 2017. (See Dkt. No. 95.)

               1.      Defamation Claim

       “To establish a claim for defamation under New York law, a [counterclaimant] must

prove that: (1) the [counter defendant] published a defamatory statement of fact to a third party,

(2) the statement was false, (3) the false statement of fact was made with the applicable level of

fault, and (4) either the false statement was defamatory per se or caused the [counterclaimant]

special harm.” Medcalf v. Walsh, 938 F. Supp. 2d 478, 485 (S.D.N.Y. 2013). And where, as


                                                16
        Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 17 of 22



Miele argues is the case here, false statements are made that “tend to injure another in his or her

trade, business, or profession” they are defamatory per se and thus do not require proof of special

damages. Liberman v. Gelstein, 605 N.E.2d 344, 347 (N.Y. 1992). Critically however, such

statements “must be made with reference to a matter of significance and importance for that

purpose, rather than a more general reflection upon the [counterclaimant]’s character or

qualities.” Id. at 348 (citation omitted).

       Pardovani’s email contained five allegedly defamatory statements. The Court considers

each in turn.

       First, Pardovani stated in the email that Miele was “involved in several discriminatory

incidents.” (Dkt. No. 96-2.) It is axiomatic that “truth provides a complete defense to

defamation claims.” Cain v. Atelier Esthetique Inst. of Esthetics Inc., 733 F. App’x 8, 11 (2d

Cir. 2018) (summary order) (alteration omitted) (quoting Dillon v. City of New York, 704

N.Y.S.2d 1, 39 (App. Div. 1st Dep’t 1999)). Critically, “a statement need not be completely true,

but can be substantially true, as when the overall gist or substance of the challenged statement is

true.” Chau v. Lewis, 771 F.3d 118, 129 (2d Cir. 2014) (internal quotation marks and citation

omitted). Pardovani argues that his statement was undisputedly true because Miele has admitted

that he did not “see how [he] couldn’t have” used the “N word” at work. (See Dkt. No. 96-1 at

123:22–124:15.) While the word “bears clear racial connotations,” Coleman v. Nonni’s Foods,

LLC, No. 15 Civ. 2791, 2015 WL 8773467, at *3 (S.D.N.Y. Dec. 14, 2015) (citation omitted),

whether discrimination occurred is in factual dispute — indeed it forms the basis of this lawsuit.

It is for a jury to decide whether the context in which the word was used rises to the level of

discrimination. Without more, the Court cannot determine whether the statement was indeed




                                                 17
       Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 18 of 22



true at the summary judgment stage. Therefore, Miele’s defamation claims on this statement

survive.

       Second, Pardovani stated that Miele “resigned before receiving [a] notice of . . .

termination,” implying that the resignation occurred due to Miele’s discriminatory conduct.

(Dkt. No. 96-2.) Pardovani argues that he had a good faith belief that the statement was true

when he made it, and thus it cannot be defamatory as matter of law. “Good faith

communications of a party having an interest in the subject, or a moral or societal duty to speak,

are protected by a qualified privilege if made to a party having a corresponding interest or duty.”

Boyd v. Nationwide Mut. Ins. Co., 208 F.3d 406, 410 (2d Cir. 2000) (alteration and citation

omitted). Whether Pardovani indeed had a good faith basis to believe that Miele resigned in

order to avoid termination is disputed. (See Pardovani CSOF ¶¶ 16a, 16b.) And a reasonable

factfinder could determine that as the alleged victim of workplace discrimination, Pardovani

would have an interest in disclosing that Miele resigned as a result of that workplace

discrimination to his current employer. Miele’s employer presumably would have a

corresponding interest in learning whether one of its employees resigned as a result of allegations

of workplace discrimination. Accordingly, whether this statement is actionable cannot be

resolved on summary judgment and Miele’s defamation claim may go forward on this ground.

       Third, Pardovani attached a photo of a swastika that had been made out of black electrical

tape and placed in the locker room. (Dkt. No. 96-2.) In the text of the email, he indicated that he

had “attached a few pictures [of] incidents involving both [Ken Luciano and Joseph Miele],”

thereby implying that one or both of them were responsible for taping the swastika. (See id.)

Pardovani advances no argument that this statement was true or made in good faith.

Accordingly, Miele’s defamation claim may go forward on this basis.




                                                18
        Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 19 of 22



       Because the aforementioned statements involved allegations of workplace discrimination

by a subordinate, the statements were “matter[s] of significance and importance” for the

management role that he held at Barnard College. See Liberman, 80 N.Y.2d at 436; (Pardovani

CSOF at 9 ¶ 11). However, that is the not the case with respect to Pardovani’s claim that Miele

was “very familiar” with the Latin Kings, which he claimed had prejudiced views regarding

African Americans and other ethnic groups. (See Dkt. No. 96-2.) The notion that Miele had

familiarity with a gang, even if false, is the sort of “general reflection upon [his] character” that

does not qualify as defamation per se. Liberman, 80 N.Y.2d at 436. Because Miele does not

argue that he suffered any special damages as a result of any of the statements contained in the

challenged email (see Dkt. No. 110 at 8), this statement is not actionable. The defamation claims

based on this statement are therefore dismissed.

       Finally, Pardovani’s statement that Miele would “not become an asset to [Barnard

College] but a liability” (Dkt. No. 96-2) is an opinion rather than a statement of fact. While

“pure opinion” is non-actionable, “mixed opinion” is actionable.

       Pure opinion is a statement of opinion which is accompanied by a recitation of the facts
       upon which it is based or does not imply that it is based on undisclosed facts. Mixed
       opinion . . . is an opinion that does imply a basis in undisclosed facts, or facts known only
       to the author.

Chau, 771 F.3d at 129 (internal quotation marks and citation omitted). The Court concludes that

this statement is pure opinion rather than mixed opinion. Pardovani’s email very clearly accuses

Miele of workplace discrimination. And it is that allegation of discrimination that forms the

basis of his opinion that he would not be an asset to Barnard College. While the statements of

fact that Miele was responsible for workplace discrimination are actionable if false, the

conclusion that Miele would be a liability to Barnard College is an opinion based on that




                                                  19
       Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 20 of 22



statement, and seemingly nothing more. Accordingly, all defamation claims based on this

statement are dismissed.

       In sum, Miele’s defamation claims based on Pardovani’s statements regarding Miele’s

alleged involvement in workplace discrimination, including whether he resigned to avoid being

terminated and had some involvement in taping up a swastika in the locker room, are all subject

to factual dispute and therefore cannot be dismissed at the summary judgment stage. In contrast,

Pardovani’s allegation that Miele has some familiarity with the Latin Kings and that he would

not be an asset to Barnard College are both non-actionable statements and all defamation claims

based on those two statements are dismissed.

                2.     Intentional Infliction of Emotional Distress Claim

       “Intentional infliction of emotional distress . . . is an extremely disfavored cause of

action.” Durant v. A.C.S. State & Local Sols. Inc., 460 F. Supp. 2d 492, 499 (S.D.N.Y. 2006).

Under New York law, “intentional infliction of emotional distress has four elements: (1) extreme

and outrageous conduct, (2) intent to cause severe emotional distress, (3) a causal connection

between the conduct and the injury, and (4) severe emotional distress.” Bender v. City of New

York, 78 F.3d 787, 790 (2d Cir. 1996) (citing Howell v. New York Post Co., 612 N.E.2d 699, 702

(N.Y. 1993)).

        “New York sets a high threshold for conduct that is ‘extreme and outrageous’ enough to

constitute intentional infliction of emotional distress.” Id. (quoting Murphy v. Am. Home Prods.

Corp., 448 N.E.2d 86, 90 (N.Y. 1983)). “[T]he conduct in question must be ‘so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized society.’” Medcalf, 938 F. Supp. 2d at

488 (quoting Murphy, 448 N.E.2d at 90). That Pardovani sent a single email to Miele’s

employers accusing him of discrimination does not reach the level of outrageous conduct


                                                20
        Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 21 of 22



required to satisfy the first element of an intentional infliction of emotional distress claim. See

Herlihy v. Metro. Museum of Art, 633 N.Y.S.2d 106, 114 (App. Div. 1st Dep’t 1995) (finding

that false accusations of anti-Semitic slurs in the workplace did “not rise to the level of outrage

required” for an intentional infliction of emotional distress claim).

       Further, an intentional infliction of emotional distress claim “may be invoked only as a

last resort to provide relief in those circumstances where traditional theories of recovery do not.”

Salmon v. Blesser, 802 F.3d 249, 256 (2d Cir. 2015) (internal quotation marks and citations

omitted). As a result, New York courts have held that intentional infliction of emotional distress

claims cannot “be brought where the challenged conduct falls well within the ambit of other

traditional tort liability.” Id. (internal quotation marks and citation omitted); see also id.

(collecting cases). Miele’s claims are fully encompassed by his defamation claim, obviating the

need for him to proceed on an intentional infliction of emotional distress theory.

       Accordingly, Miele’s counterclaim for intentional infliction of emotional distress is

dismissed.

IV.    Conclusion

       For the foregoing reasons, Plaintiff’s motion for summary judgment is GRANTED in

part and DENIED in part. Defendants Crown Building Maintenance Co. and Joseph Miele’s

motion for summary judgment is DENIED. Defendants Jazz at Lincoln Center and Richard

Cruz’s motion for summary judgment is DENIED.

       Counsel for all parties shall appear for a telephonic status conference in the case on June

19, 2020, at 12:00 p.m. At the appointed time, counsel and any interested parties shall call (888)

557-8511, and use the access code 9300838.




                                                  21
       Case 1:15-cv-09065-JPO Document 127 Filed 05/20/20 Page 22 of 22



       The Clerk of Court is directed to close the motions at Docket Numbers 95, 100, 105, and

109.

       SO ORDERED.

Dated: May 20, 2020
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge




                                              22
